Citation Nr: 1207628	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Air Force from October 2001 to December 2003, when he was discharged for multiple disciplinary infractions.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a psychiatric disorder variously diagnosed.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has characterized the issue as reflected on the first page, above.

In November 2011, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Board notes that the November 2008 rating decision found that the August 2006 rating decision that had denied service connection for a psychotic disorder claimed as depression was final and that no new and material evidence had been submitted in connection with the appellant's claim for service connection for schizophrenia.  Generally, two statutory exceptions exist as to finality.  The first is a motion for revision based on clear and unmistakable error (CUE).  The second is reopening based on new and material evidence.  See 38 C.F.R. § 3.156.  The pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App 63 (2008).

The appellant submitted his original claim for service connection for depression in March 2006.  A June 2006 VA attending psychiatrist note indicated that the appellant had reported becoming depressed in service with poor hygiene, dress and appearance plus being late for duty.  The August 2006 rating decision and the August 2007 rating decision each indicated that there was no evidence of the onset of a chronic psychiatric disorder during service and that there was no link between service any current pathology.  In May 2008, the appellant stated that he was claiming that the behavior that had led to his discharge was an early manifestation of the psychological disorder that was first clearly diagnosed after his discharge from service.  He testified at his November 2011 videoconference hearing that he had been sexually assaulted in service in approximately October 2002.  

The appellant's service personnel records were not added to the claims file until April 15, 2011.  These service personnel records lend support to the appellant's contention that he exhibited a change in behavior in service as demonstrated by multiple disciplinary infractions that first occurred in October 2002.  For the limited purpose of reconsideration of whether the appellant had an in-service event, injury or disease, the Board concludes that the newly associated service personnel records are relevant and that reconsideration is warranted.  The Board concludes that the August 2006 rating decision is not final as to the psychiatric disorder service connection claim.  Therefore, the issue on appeal is as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

As reflected in his November 2011 Board videoconference hearing testimony, the appellant is seeking service connection for a psychiatric disorder.  He contends that he was beaten and sexually assaulted in service and that he subsequently engaged in behavior that warranted disciplinary action because of these events.  In such a claim, evidence from sources other than the Veteran's records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  The Board notes that the appellant began receiving disciplinary actions in October 2002, which is the month he has testified the assault took place.  To date, the significance of these facts vis-à-vis verifying a stressor has not been explored.

Furthermore, pertinent provisions of Manual M21-1MR specifically address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is physical or sexual assault.  See Cohen v. Brown, 10 Vet. App. 128 (1997); M21-1MR, Part III, Subpart iv, Chapter 4, Section H (Change date August 2006); see also YR v. West, 11 Vet. App. 393, 399 (1998).  The Court, in Patton v. West, 12 Vet App 272 (1999), has highlighted the importance of the RO following the more particularized requirements delineated in Manual M21-1 for personal-assault PTSD claims.  It is not clear that the AMC/RO has achieved the level of development required by the Court's holding in Patton.

Review of the evidence of record reveals that the appellant was apparently first treated in the Cleveland area for hallucinations in February 2006; a private psychiatric consultation dated that month indicates that the appellant reported becoming symptomatic while still in the Air Force.  The appellant believed that he had been shot and killed a few years before and/or that the devil and god had showed up at a party where he was beaten and killed.  In June 2006, he told a VA psychiatrist that he had been diagnosed with attention deficit disorder in grade school and that he was taking Nortriptyline for it when he was in high school.  A March 2008 VA psychology note states that the appellant thought that he had been drugged and held against his will while in service and that he had suffered sexual assaults while he was held.  

The appellant testified at his September 2011 videoconference hearing that he had reported this assault to a military psychiatrist and that he had received counseling three times over a six-month period.  However, no such psychiatric treatment records are included in the appellant's service medical records; the service medical record do indicate that the appellant received education relating to alcohol abuse after he was treated for intoxication in December 2001.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by military departments that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the appellant's outstanding Air Force psychiatric records should be obtained and associated with the claims file.

The appellant has not been afforded a VA psychiatric examination.  Review of his VA treatment records reveals that he has been diagnosed with various psychiatric disorders, to include paranoid schizophrenia.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed psychiatric condition while he was in service which have continued to the present.  The appellant has presented written statements and testimony to that effect.  Private and VA treatment records reveal various psychiatric diagnoses and a possible link to service.  In light of the existence of evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed psychiatric disorder in service or within one year of service, the Board finds that the duty to assist in this case requires that a psychiatric evaluation should be obtained on remand.

The evidence of record indicates that the appellant had been treated prior to service for attention deficit disorder.  This treatment apparently included the off-label use of an antidepressant, Nortriptyline.  This raises the question of a pre-existing psychiatric disorder; the RO has not yet addressed that aspect of the case.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed the appellant's entry into military service.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.

On remand, these deficiencies should be rectified.

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Search, at the National Personnel Records Center (NPRC) or other appropriate sources, for the rest of the Veteran's Air Force service medical treatment records.  In particular, the Veteran's psychiatric records should be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.

3.  Contact the appellant to obtain the names and addresses of all VA, private or other government psychiatric care providers and treatment centers where he has been treated for any psychiatric condition, including substance abuse, since service.  After securing the necessary release(s), the AMC/RO should obtain those records that have not been previously secured.  In particular, all VA inpatient and outpatient treatment records (not already in the file), should be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  Request from the appellant a comprehensive statement of the circumstances of the claimed assault, as well as of potential alternative sources for supporting evidence.  The RO inquiry should include possible sources listed in M21-1MR, part III.  The appellant should be advised that this information is vitally necessary to obtain supportive evidence of the stressful event(s) and that he must be as specific as possible because without such details an adequate search for verifying information cannot be conducted.

6.  Thereafter, request any supporting evidence from alternative sources identified by the appellant.  The AMC/RO should determine whether any of the individuals named by the appellant in the claims file as having knowledge of the alleged events can be located through VA or service sources.  If any of them can be located, the AMC/RO should offer to forward a letter from the appellant to such individuals for the purpose of obtaining a statement concerning their knowledge of the alleged stressor events.  

7.  Then review the file and prepare a summary including all associated documents and then make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the appellant was exposed to a stressor, or stressors, in service, and, if so, the nature of the specific stressor or stressors established by the record.  In reaching this determination, the AMC/RO should address any credibility questions raised by the record.

8.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether it is linked to the Veteran's active service, as well as whether any portion of his current psychiatric pathology pre-existed service..  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the Veteran does not report for the examination.

The psychiatrist should conduct an examination with consideration of the criteria for PTSD.  The AMC/RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether appellant was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist should also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or some other cause or causes.  

The psychiatrist should identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  The psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

If a diagnosis of PTSD is appropriate, the examiner should specify the "stressor(s)" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner should also describe which stressor(s) the appellant re-experiences and how he re-experiences them.  All necessary special studies or tests, including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory (MMPI), are to be accomplished if deemed necessary.  If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

Specifically, the examiner must address the questions of:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had psychiatric disorder that existed prior to his entry onto active duty?  The appellant's off-label use of Notriptyline should be discussed.  

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current psychiatric pathology is causally or etiologically related to any incident of military service.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.)  The alleged attack should be discussed.
 
(d) If the answer to (c) is no, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the appellant's current psychiatric pathology is related to symptoms or signs he may have manifested in service (October 2001 to December 2003), including behavior that resulted in disciplinary action against him; or

 Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the appellant's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in December 2003.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

9.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

10.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

